956 F.2d 1174
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert SHERRELL, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 91-3331.
United States Court of Appeals, Federal Circuit.
Feb. 21, 1992.

Before RICH and PLAGER, Circuit Judges, and COHN,* District Judge.
PER CURIAM.

DECISION

1
The Department of the Air Force (Air Force or agency) removed Robert Sherrell from his position as Management Analyst, GS-343-9, at the Management Engineering Squadron, Mission Branch, Dover Air Force Base, Dover, Delaware.   The agency based its action on Sherrell's continually unacceptable work performance.   On appeal, the Merit Systems Protection Board (MSPB) affirmed the agency action.**  Sherrell appeals the MSPB decision to this court.   We affirm.

DISCUSSION

2
Sherrell began work as a civilian management analyst with the Air Force in 1985.   He was rated as "fully successful" in his first performance evaluations.   However, by April, 1988, Sherrell's supervisors notified him that they were not satisfied with the "direction [his] work was going," and that he needed to "get a better handle on the work."   On July 12, 1988, the supervisors issued a performance appraisal which rated Sherrell's work as "unsatisfactory."   Sherrell was given a ninety-day Performance Improvement Period (PIP) to demonstrate improvement in his work quality.


3
The PIP was extended numerous times.   During the PIP, Sherrell's supervisors continued to point out problems with Sherrell's work.   Eventually, Sherrell's removal was initiated and then effected on the basis of his unsatisfactory performance.   On appeal, the MSPB affirmed the agency's removal.


4
The legal standard by which this court reviews decisions of the MSPB is that the decision must be affirmed unless it is found to be:


5
1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


6
2) obtained without procedures required by law, rule or regulation having been followed;  or


7
3) unsupported by substantial evidence.


8
5 U.S.C. § 7703.   Sherrell argues that the MSPB decision that Sherrell's work output comprised unacceptable performance is unsupported by substantial evidence.


9
The evidence regarding this issue varied as to the degree to which Sherrell's performance was unacceptable--one supervisor said his work was mediocre;  others used different terms.   However, it is clear that, reviewing the record as a whole, there was more than ample evidence that Sherrell's work product was inaccurate and contained repeated mistakes and other unacceptable qualities.   Based on this record, it cannot be said that the decision of the MSPB was unsupported by substantial evidence.



*
 Judge Avern L. Cohn of the Eastern District of Michigan, sitting by designation


**
 Docket No. PH04328910325, April 4, 1991